Case 20-20875-CMB        Doc 35    Filed 02/26/21 Entered 02/26/21 18:21:01          Desc Main
                                  Document      Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF PENNSYLVANIA

   In re                              }                Bankruptcy No. 20-20875-CMB
                                      }
   NASH BUILDING COMPANY,             }                Chapter 7
                                      }
                          Debtor      }                Related to Docket No. 18
                                      }
   ROBERT SHEARER, Chapter 7 Trustee, }                Hearing:
                          Movant      }
        v.                            }
                                      }
   NASH BUILDING COMPANY;             }
   MONROE NASH; and TERRA             }
   INVESTMENTS, LLC,                  }
                          Respondents }

                JOINDER IN MOTION TO COMPEL FILED BY ROBERT H. WYCHE

           AND NOW, comes Robert Shearer, Chapter 7 Trustee, and joins in the Motion to

   Compel filed by Robert H. Wyche

           1.      The undersigned is the duly appointed Chapter 7 Trustee.

           2.      The undersigned believes that the relief sought by Robert H. Wyche in his

   Motion to Compel is warranted and that his Motion to Compel should be granted.

           WHEREFORE, Robert Shearer, Chapter 7 Trustee, joins in the Motion to Compel

   filed by Robert H. Wyche.

   Dated: February 26, 2021                     /s/Robert Shearer
                                                Robert Shearer
                                                Chapter 7 Trustee
                                                PA Bar No. 83745
                                                5703 Brewster Lane
                                                Erie, PA 16505
                                                (814) 504-2613
                                                information@robertshearer.com
Case 20-20875-CMB       Doc 35      Filed 02/26/21 Entered 02/26/21 18:21:01           Desc Main
                                   Document      Page 2 of 4


                          UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF PENNSYLVANIA

   In re                              }                 Bankruptcy No. 20-20875-CMB
                                      }
   NASH BUILDING COMPANY,             }                 Chapter 7
                                      }
                          Debtor      }                 Related to Docket No. 18
                                      }
   ROBERT SHEARER, Chapter 7 Trustee, }                 Hearing:
                          Movant      }
        v.                            }
                                      }
   NASH BUILDING COMPANY;             }
   MONROE NASH; and TERRA             }
   INVESTMENTS, LLC,                  }
                          Respondents }

                          CERTIFICATE OF SERVICE OF
            JOINDER IN MOTION TO COMPEL FILED BY ROBERT H. WYCHE

   I certify under penalty of perjury that I served the above document on the following
   parties at the addresses specified below on February 26, 2021.

   The type of service made on the parties was United States Mail, first class, postage pre-
   paid.

   Office of the United States Trustee
   Liberty Center, Suite 970
   1001 Liberty Avenue
   Pittsburgh, PA 15222

   Roger P. Poorman, Esquire
   535 Smithfield Street, Suite 800
   Pittsburgh, PA 15222

   Robert O. Lampl, Esquire
   Benedum Trees Building
   223 Fourth Avenue, Fourth Floor
   Pittsburgh, PA 15222

   Robert H. Wyche
   300 Liberty Avenue, Apt. 1520
   Pittsburgh, PA 15222
Case 20-20875-CMB     Doc 35    Filed 02/26/21 Entered 02/26/21 18:21:01   Desc Main
                               Document      Page 3 of 4


   Monroe Nash
   301 Kennedy Drive
   Sewickley, PA 15143

   Nash Building Company
   10 Chadwick Street
   Sewickley, PA 15143

   Terra Investments, LLC
   10 Chadwick Street
   Sewickley, PA 15143
Case 20-20875-CMB      Doc 35       Filed 02/26/21 Entered 02/26/21 18:21:01   Desc Main
                                   Document      Page 4 of 4


   Anthony E. Patterson, Esquire
   304 Ross Street, Suite 505
   Pittsburgh, PA 15219

   Geoffrey F. Feidelberg
   1821 Willow Oak Drive
   Wexford, PA 15090

   Gary L. Reinert, Jr.
   109 Rana Lane
   Gibsonia, PA 15044

   Frederick S. McMillen
   4900 Cherry Street
   Allison Park, PA 15106

   Donald Williams
   1264 Stanford Court
   Coraopolis, PA 15108

   Michael Schuler
   834 Post Road
   Allison Park, PA 15101
